By the amendatory act of 1889, amending section one of the act of 1887, it is directed that "every person * * * that shall after the passage of this act," sink an artesian well under certain circumstances, shall be entitled to the bounty therein provided for. Counsel contends that as the relator's well was *Page 306 
the first one sunk in the county after the passage of the amendatory act, he is by its express language entitled to the bounty, notwithstanding the admitted fact that there had previously been another well sunk upon the same quarter section of land, for which a bounty has been claimed and paid under the law as it stood previous to the amendment.
All laws are to be so construed as to arrive, if possible, at the intention of the legislature; and the question here is whether that body intended by the amendatory act to wipe out all that had been done under the original act — to begin anew as it were — and pay a bounty upon the first well that might be sunk in each county after its passage.
1. As to the time when the well was to be sunk, the amendment merely repeats the language of the original act. Under our constitution, where a section of an act is amended the section must be re-enacted and published at length. The effect of this is that all in the original section which is not repeated in the amendment is repealed; the new provisions in the amendment take effect from the time of its passage and approval, and the provisions which are repeated stand the same as though there had been no amendment or change. (Railroad Co. v. Shackelford,63 Cal. 261; Ely v. Holton, 15 N. Y. 598.)
This being the rule of statutory construction, it would seem clear that the words, "after the passage of this act," being so repeated, must be held to refer to the original act, and any well sunk after the date of that act — March 5, 1887, upon which a bounty had been paid, must be counted as being within the law, and to that extent excluding the payment of bounty on any other. As, under the amendatory act, bounty can only be paid on one well in each county; the previous payment excludes the claim made for the relator's well.
2. As is well known, the sinking of an artesian well, where no other has been sunk, is always in the nature of an experiment. They are expensive, and private parties hesitate about sinking them until some one has demonstrated that water can be obtained. It is clear that the purpose of the legislature in offering the bounty was to encourage the making of these experiments in places where it was uncertain whether water could be obtained. The wells upon which bounty was to be paid were for the purpose of prospecting the country and finding, if possible, a belt of artesian water. If such a belt was found, *Page 307 
others would then sink wells, and thereby extensive tracts of land might be reclaimed and rendered fertile.
That this was the purpose of the legislature is evident from the manner in which the act is guarded. If it was once determined that artesian water could be obtained in a section of country, the purpose of the legislature was secured, and there was no occasion to pay for sinking another well. Consequently, we see under the original act, that the wells must be at least ten miles apart, and under the amendment that bounty can be paid upon but one well in a count. In this case it appears that it had already been practically determined by an experiment, for which the state had paid, that artesian water could be obtained upon the same quarter section of land in which the relator's well was sunk. Sinking another well there does not come within either the letter or the spirit of either act. It would be strange indeed, if bounty could be drawn which is not payable under the terms of either the original or the amended act.
3. There is nothing in the suggestion that the first well should be excluded from consideration because the purpose of the law was changed by the amendment. It is true that under the amendments wells must be sunk for stock or agricultural purposes, while the original act did not limit the purpose, but the limitation does not exclude the counting of the first well.
Nor is it true that, under the amendment, bounty could not have been drawn upon the first well, because it was only one hundred and fifty-three feet in depth. It is not necessary under the latter act that the well should be sunk at least two hundred feet before bounty can be obtained upon it. I concur in the judgment denying the mandamus.